The evidence upon the interlocutory hearing shows that the painters were working for $1.40 per hour, as agreed between the employer and the representative of the labor union; that later the agent of the union notified the employer that the union would require payment of $1.75 per hour after April 1, 1947; and that the employer stated that he could not pay this amount, but made a counter offer of $1.50 per hour for a stipulated period of time and thereafter $1.75 per hour. The union rejected the counter offer and so notified the employer. No agreement having been reached, the painters quit their jobs and posted one picket on the highway in front of the employer's business, this picket bearing a placard which stated that the employer was unfair to the labor union. The picket did no more than walk slowly back and forth on the public highway, and was guilty of no violence, intimidation or other misconduct. Held: The picketing thus described did not violate the act of 1947 (Ga. L. 1947, p. 620), and the court did not err in denying the prayer of the employer for an interlocutory injunction to prohibit the same.
Judgment affirmed. All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.
       No. 16014. NOVEMBER 12, 1947, REHEARING DENIED DECEMBER 2, 1947.